Case 1:71 evda046JISR Daaumeant221FreeOsOewd1 Paged pb22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TIMOTHY TAYLOR,

Plaintiff,
V.

DISCOVERY, INC. and STIPULATION OF VOLUNTARY

 

THE EXPLORERS CLUB, DISMISSAL PURSUANT TO
F.R.C.P. 41(a)(1)(A) Gi)
Defendants,
and
Civil Action No. 1:21-cv-03046-JSR
THE EXPLORERS CLUB,
Third-Party Plaintiff,
V.

 

SYLVIA EARLE and THE SYLVIA EARLE
ALLIANCE d/b/a MISSION BLUE,

Third-Party Defendants.

ee ee eee ee

 

STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)Q.)(A)Gi)
WITH PREJUDICE

IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

 

respective counsels that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(id), and subject to a confidential
settlement agreement, the above-captioned action is voluntarily dismissed with prejudice against

the defendants and third-party defendants. THe-Ceurt-shal

 

_

 

Each party to bear its own costs and attorneys’ fees.

 

Date: September 1, 2021

    
Cassel 22iceP68d46)58R Ddoonmanka2l Aleedowonyral Peage2otiZ

Respectfully submitted,

Barclay Da on ELP
By LD

Michael AcDfopallé
Lauren J. Waehsté
1270 6¥ Averiue Suite 501

New York, New York 10020
Telephone: (315) 425-2831
Facsimile: (315) 703-7367
moropallo@barclaydamon.com

Attorneys for Plaintiff Timothy Taylor

Thompson Coburn LLP

By: Bos par~
Michael L. Nepple — pre hac vice
mnepple@thompsoncoburn.com
Thompson Coburn LLP
One US Bank Plaza
St. Louis, Missouri 63101-1611
(314) 552-6000

Attorney for Defendant and Third-Party Plaintiff
The Explorers Club

Davis Wright Tremaine LLP
By: ax

Jete: . Chase
avis Wright Tremaine LLP

125%Avenue of the Americas, 215' Floor
New York, New York 16020

jeremychase(@dwt.com

(212) 489-8230

Attorney for Defendant Discovery, Inc.

 

 

 

 

 

 

 

 
